                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

IN RE: 23’ TRITOON PONTOON
BOAT SEA BREEZE ’35;232


SUNTEX MARINA INVESTORS                          Case No: 2:19-cv-80-SPC-MRM
LLC, SNOOK BIGHT HOLDINGS,
LLC, ST SNOOK BIGHT, LLC,
SNOOK BIGHT SMI OPCO, LLC
and SMI TRS OPCO, LLC, as owners

        Petitioners,
____________________________________/

                                        ORDER1

       Before the Court is the parties’ Joint Agreed Motion to Globally Dismiss

Suntex Marina Investors LLC’s Limitation of Liability Proceeding. (Doc. 124).

This suit is about injuries that Emily Irvine suffered while on a boat owned by

Limitation Petitioner Suntex Marina Investors, LLC (and its wholly owned

subsidiaries and related entities).2 Suntex and Irvine are the only remaining

parties, and they have agreed to dismiss the action under Federal Rule of Civil

Procedure 41(a).



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.

2The relevant subsidiaries and entities are Snook Bight Holdings, LLC, St Nook Bight, LLC,
Snook Bight SMI Opco, LLC, and SMI TRS OPCO, LLC.
      Under Rule 41, a court may dismiss an action at the plaintiff’s request

on terms the court considers proper. Fed. R. Civ. P. 41(a)(2). A court has broad

discretion in considering such a dismissal. See Pontenberg v. Boston Scientific

Corp., 252 F.3d 1253, 1255 (11th Cir. 2001) (citation omitted). “[I]n most cases,

a [voluntary] dismissal should be granted unless the defendant will suffer clear

legal prejudice, other than the mere prospect of a subsequent lawsuit, as a

result.” McCants v. Ford Motor Co., Inc., 781 F.2d 855, 856-57 (11th Cir.

1986) (emphasis in original and citations omitted).

      All parties to all aspects of this action have “agreed to amicably and

confidentially settle and resolve all aspects of this dispute.” (Doc. 124 at 3).

They thus ask the Court to dismiss this entire limitation proceeding with

prejudice. After review of the record and applicable law, the Court finds good

cause to dismiss this action with prejudice.

      Accordingly, it is now

      ORDERED:

      1. The Joint Agreed Motion to Globally Dismiss Suntex Marina Investor,

         LLC’s Limitation of Liability Proceeding (Doc. 124) is GRANTED.

      2. The Clerk is DIRECTED to enter judgment, deny all pending

         motions as moot, terminate all deadlines, and close the case.




                                       2
     DONE and ORDERED in Fort Myers, Florida this on July 2, 2021.




Copies: All Parties of Record




                                  3
